         Case 1-20-43052-reg          Doc 186           Filed 09/22/21            Entered 09/22/21 17:28:23




                                                                                                              Stephen B. Selbst
                                                                                                                              Partner
                                                                                                                 Phone:   212.592.1405
                                                                                                                   Fax:   212.545.2313
                                                                                                               sselbst@herrick.com


September 22, 2021

Hon. Robert E. Grossman
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

Re:         Letter of Adjournment of Court Status Conference
            In re RLCH, Inc., Case No. 20-43052 (REG)

Dear Judge Grossman:

       This firm is counsel to RLCH, Inc., the debtor in the above-referenced chapter 11 case.
There is a Status Conference currently scheduled to take place on September 23, 2021 at 11:00
a.m.

       Pursuant to the Court’s procedures, this correspondence shall confirm that the status
conference will be held on October 27, 2021 at 10:00 a.m. Counsel for the United States Trustee,
Manuel Roel, Esther Hsu, and Maxim Capital Group have consented to the adjournment.

       We appreciate the Court’s attention and are available to address any questions if the Court
requires anything further regarding this matter.

                                                                               Respectfully submitted,
                                                                               Herrick, Feinstein LLP
                                                                               Counsel to the Debtor

                                                                               /s/ Stephen B. Selbst
                                                                               Stephen B. Selbst




HERRICK, FEINSTEIN LLP     ●   Two Park Avenue   ●   New York, NY 10016   ●   Phone: 212.592.1400   ●   Fax: 212.592.1500




HF 14022555v.2
